Case 6:20-cv-00087-ADA Document 1-2 Filed 02/05/20 Page 1 of 38




                EXHIBIT B
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page22of
                                                              of38
                                                                 38
Trials@uspto.gov                                          Paper No. 48
Tel: 571-272-7822                                 Entered: July 25, 2018




       UNITED STATES PATENT AND TRADEMARK OFFICE
                      _______________

        BEFORE THE PATENT TRIAL AND APPEAL BOARD
                      _______________

                                EBAY INC.,
                                 Petitioner,
                                     v.
                         MASTEROBJECTS, INC.,
                               Patent Owner.
                             _______________
                            Case IPR2017-00740
                            Patent 8,539,024 B2
                             _______________


Before KARL D. EASTHOM, ROBERT J. WEINSCHENK, and
CHRISTA P. ZADO, Administrative Patent Judges.

ZADO, Administrative Patent Judge.



                    FINAL WRITTEN DECISION
                        35 U.S.C. § 318(a)
                         37 C.F.R. § 42.73
     Case4:16-cv-06824-JSW
     Case 6:20-cv-00087-ADA Document
                            Document42-2
                                     1-2 Filed
                                          Filed02/05/20
                                                08/21/18 Page
                                                         Page33of
                                                                of38
                                                                   38
IPR2017-00740
Patent 8,539,024 B2

                              I. INTRODUCTION
        We have authority to hear this inter partes review under 35 U.S.C.
§ 6. This Final Written Decision issues pursuant to 35 U.S.C. § 318(a) and
37 C.F.R. § 42.73. For the reasons discussed herein, we determine that
eBay, Inc. (“Petitioner”)1 has not shown, by a preponderance of the
evidence, that claims 1–3, 6, 7, 9, 12, 15–17, 21, 24–26, and 32–37 of U.S.
Patent No. 8,539,024 B2 (Ex. 1001, “the ’024 patent”) are unpatentable. See
35 U.S.C. § 316(e); 37 C.F.R. § 42.1(d).

                              A. Procedural History
        Petitioner filed a Petition for inter partes review of claims 1–3, 6, 7, 9,
12, 15–17, 21, 24–26, and 32–37 of the ’024 patent (Paper 2, “Petition” or
“Pet.”), and MasterObjects, Inc. (“Patent Owner”)2 subsequently filed a
Preliminary Response (Paper 6, “Prelim. Resp.”). In addition, Petitioner
filed an authorized Reply to Patent Owner’s Preliminary Response. Paper 7.
On July 27, 2017, we instituted an inter partes review of all claims and all
grounds presented in the Petition, namely claims 1–3, 6, 7, 9, 12, 15–17, 21,
24, 25, 32, 33, 35, and 36 of the ’024 patent as unpatentable under 35 U.S.C.
§ 102(e) as anticipated by Kravets3 and under 35 U.S.C. § 103(a) as obvious
over Kravets, and claims 1–3, 6, 7, 9, 12, 15–17, 21, 24–26, and 32–37 of
the ’024 patent as unpatentable under 35 U.S.C. § 103(a) as obvious over the



1
 Petitioner identifies itself as the as real party in interest, pursuant to 37
C.F.R. § 42.8. Paper 2, 65.
2
 Patent Owner identifies itself as the as real party in interest, pursuant to 37
C.F.R. § 42.8. Paper 5, 2.
3
    U.S. Patent No. 6,704,727 B1 (Ex. 1003, “Kravets”).

                                         2
     Case4:16-cv-06824-JSW
     Case 6:20-cv-00087-ADA Document
                            Document42-2
                                     1-2 Filed
                                          Filed02/05/20
                                                08/21/18 Page
                                                         Page44of
                                                                of38
                                                                   38
IPR2017-00740
Patent 8,539,024 B2

combination of Kravets and Bauer.4 Pet. 2; Paper 8, 39 (“Institution
Decision” or “Inst. Dec.”).
        After institution, Patent Owner filed a Response. Paper 15
(“Response” or “PO Resp.”).5 Petitioner thereafter filed a Reply to Patent
Owner’s Response. Paper 25 (“Reply”).6
        Patent Owner also filed a Conditional Motion to Amend [Claims]
Under 37 C.F.R. § 42.121, which proposes substitute claims 38 and 39 as
substitutes for claims 16 and 36, respectively, should we determine
claims 16 and 36 are unpatentable. Paper 17 (“Motion to Amend” or
“Mot.”). Petitioner thereafter filed an Opposition to Patent Owner’s Motion
to Amend. Paper 27 (“Opposition” or “Opp.”). Patent Owner subsequently
filed a Reply to Petitioner’s Opposition. Paper 31 (“Reply to Petitioner’s
Opposition” or “Reply to Opp.”).
        An oral hearing was held on May 2, 2018. A transcript of the hearing
is included in the record. Paper 47 (“Tr.”).




4
    U.S. Patent No. 6,751,603 B1 (Ex. 1005, “Bauer”).
5
 Patent Owner filed both a confidential (Paper 16) and non-confidential
(Paper 15) version of its Response. This Final Written Decision need not,
and does not, rely on or cite to information designated as confidential.
Therefore, herein, we cite to the non-confidential version of Patent Owner’s
Response.
6
 Petitioner filed both a confidential (Paper 26) and non-confidential
(Paper 25) version of its Reply. This Final Written Decision need not, and
does not, rely on or cite to information designated as confidential.
Therefore, herein, we cite to the non-confidential version of Petitioner’s
Reply to Patent Owner’s Response.

                                       3
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page55of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

                           B. Additional Proceedings
      According to the parties, Patent Owner has asserted the ’024 patent
against Petitioner in MasterObjects, Inc. v. eBay Inc., Case No. 4:16-cv-
06824 (N.D. Cal.). Pet. 66; Paper 5, 2. Patent Owner also has asserted the
’024 patent, in other district court proceedings that are no longer pending,
against non-parties to this case. Pet. 66; Paper 5, 2–3. Also, Patent Owner
has asserted patents related to the ’024 patent in district court. Pet. 66.

                              C. The ’024 Patent
      The application leading to the ’024 patent, Application No.
13/366,905 (“the ’905 Application”), was filed on February 6, 2012.
Ex. 1001, [21], [22]. The ’905 Application is a continuation of Application
No. 9/933,493, filed on August 20, 2001. Id. at [63]. Patent Owner does not
assert an earlier priority date than the filing date of the ’905 Application.
Accordingly, for purposes of this Final Written Decision, the earliest priority
date is August 20, 2001.
      The ’024 patent’s specification (the “Specification”) states that
      the invention provides a session-based bi-directional multi-
      tier client-server asynchronous information database search
      and retrieval system for sending a character-by-character
      string of data to an intelligent server that can be configured
      to immediately analyze the lengthening string character-by-
      character and return to the client increasingly appropriate
      database information as the client sends the string.

Ex. 1001, 8:31–38.
      According to the Specification, one advantage of early client-server
systems was that data could be stored centrally, i.e., at the server, yet could
be worked with locally, i.e., at the client. Id. at 2:5–17. The Specification
states that early client-server systems had a problem, however, because

                                        4
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page66of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

“changes to data on the server weren’t updated immediately on the client.”
Id. at 2:18–30. As a result, the client could be manipulating data that is no
longer current. See id. The Specification also states that most client-server
systems using Internet protocols are “session-less,” which has both
advantages and disadvantages. Id. at 2:47–65. An alleged disadvantage of
session-less connections is that “there is no totally reliable way for the server
to automatically update the client display once the server data change[s].”
Id. at 2:51–54. Furthermore, in a session-less environment, the server only
checks the validity of input at the client after the client submits an entire
input form. The Specification states that the invention “offers a highly
effective solution to the aforementioned disadvantages of both client-server
and Internet systems by providing a way to synchronize the data entered or
displayed on a client system with the data on the server system.” Id. at
5:66–6:3. Furthermore, “[d]ata input by the client are immediately
transmitted to the server, at which time the server can immediately update
the client display.” Id. at 6:3–5.
      The Specification discloses a purportedly improved client-server
system that facilitates an improved “sophisticated ‘auto-completion’ or ‘type
ahead’ function that is extremely useful when filling out forms.” Id. at 6:27–
30. The Specification alleges that early client-server systems, unlike the
system of the invention, did not enable servers to generate auto-complete
suggestions as the user entered characters into an input string. Id. at 6:45–
48. Another alleged drawback of prior art systems was that the data used to
generate auto-complete suggestions was stored on a client, which limited the
flexibility, power and speed of the system. Id. at 9:25–40.



                                        5
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page77of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

      Figure 1 of the Specification, reproduced below, illustrates a client-
server system.




Ex. 1001, Fig. 1. Figure 1 depicts clients 101, servers 103, and services 105.
Id. Clients 101 “use a communication protocol 102 to send information,
including but not limited to single characters, and to receive information,
including but not limited to lists of strings and corresponding metadata.”
Id. at 12:51–55. “At least one Server 103 receives information from the
Client and sends information to the Client.” Id. at 12:55–56. Server 103
sends requests for information to Service 105, and Service 105 returns
responses to Server 103, which may be returned to the client. Id. at 14:12–
19. The communication protocol “is optimized for sending single characters


                                       6
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page88of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

from a Client to the Server, and lists of strings from the Server to the
Client.” Id. at 11:58–61.
      The Specification states that the disclosed “system is bi-directional
and asynchronous, in that both the Client and the Server can initiate
communications at any moment in time. The functionality of the system is
such that it can run in parallel with the normal operation of clients.” Id. at
12:24–27. The Specification describes an exemplary embodiment of the
event flow associated with an auto-complete Service with reference to
Figure 4. Id. at 18:18–20. When a user types the character “a” into a
Questlet, i.e., a user interface element, a character event is generated to
indicate the user’s action. Id. at 10:60–62, 18:45–47. A client “Quester”
sends a message to the client controller telling it to append the character “a”
to the client Quester’s input buffer. Id. at 18:48–49. The client controller
then uses a protocol to synchronize the input buffer in the server Quester
with the buffer in the client Quester. Id. at 18:53–55. The server controller
may then look up query “a” in its Result Set cache, and if there is a previous
Result Set in the cache, the Result Set is sent to the client without having to
access the service. Id. at 18:55–63. When the user types a second character
“b” into the Questlet, a corresponding event arrives at the server Quester,
and the server Quester may, rather than search its Result Set cache, send an
appropriate query message “ab” to the service. Id. at 18:64–19:2. The
service executes the query and returns an appropriate Result Set for the “ab”
query to the client. Id. at 19:2–7. The server Quester may be set up to auto-
repeat query “ab” and continue to send updated Result Sets to the client.
Id. at 19:13–14. When a user types a third character “c” into the Questlet,
while character “c” is being sent to the server, a second and possibly third


                                        7
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page99of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

Result Set from query “ab” query may still be on route to the client. Id. at
19:15–18. When the client controller determines that an incoming Result
Set for query “ab” does not match the current input string “abc,” the
incoming Result Set is not forwarded to the Active Component, i.e., user
interface, and therefore is not displayed to the user. Id. at 19:18–21. Also,
the server Quester receives notice that character “c” has been appended to its
input buffer, and the server Quester sends a new query “abc” to the service.
Id. at 19:28–30. The server Quester then stops repeating execution of query
“ab” and executes new query “abc.” Id. at 19:30–33.
       The Specification states that the client Quester “is intended to be
multi-threaded, so that it can continue providing its services to its Active
Component while it waits for results from the [] Server.” Id. at 20:24–26.
Results may be received not just from the most recent query, but also from
an earlier query, “because the system is multi-threaded and multi-tier.”
Id. at 20:26–34. On the server side, separate execution threads are used for
processing query requests, and processing and sending query results to the
client. Id. at 20:61–21:21. Accordingly, these threads can execute in
parallel.

                            D. Challenged Claims
       Of the challenged claims noted above, claims 1, 32, 35, 36, and 37 are
independent. Claim 1, reproduced below, is illustrative:
       1. A system comprising:
       a server system, including one or more computers, which is
       configured to receive query messages from a client object, the
       server system asynchronously receiving and responding to the
       query messages from the client object over a network;



                                       8
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page10
                                                            10of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

      the client object that, while a user is providing input comprising
      a lengthening string of characters, sends query messages to the
      server system;
      whereby the query messages represent the lengthening string as
      additional characters are being input by the user; and
      wherein the server system, while receiving said query messages,
      uses the input to query data available to the server system and
      send return messages to the client object containing results in
      response to the input; and
      wherein, upon receiving a return message of the return messages
      from the server system, the client object tests the usability of the
      results in the return message by checking that the return message
      corresponds to the latest query, and if usability is established, the
      client object displays or returns at least some result data to the
      user.
Ex. 1001, 31:52–32:7.
                               II. DISCUSSION

                      A. Level of Ordinary Skill in the Art
      Factors that may be considered in determining the level of ordinary
skill in the art include, but are not limited to, the types of problems
encountered in the art, the sophistication of the technology, and educational
level of active workers in the field. In re GPAC, Inc., 57 F.3d 1573, 1579
(Fed. Cir. 1995).
      Petitioner’s declarant, Richard N. Taylor, Ph.D., opines that a person
of ordinary skill in the art in the field of the ’024 patent
      would have been someone with a good working knowledge
      of data retrieval and at least one application level networking
      protocol. The person also would likely be familiar with
      Internet standards related to communications, programming
      languages, database systems, and a variety of client-server
      systems and technologies. The person would have gained
      this knowledge either through education (e.g., a Bachelor of

                                         9
    Case4:16-cv-06824-JSW
    Case 6:20-cv-00087-ADA Document
                           Document42-2
                                    1-2 Filed
                                         Filed02/05/20
                                               08/21/18 Page
                                                        Page11
                                                             11of
                                                                of38
                                                                   38
IPR2017-00740
Patent 8,539,024 B2

       Science in Computer Science) and training, several years of
       practical working experience, or through a combination of
       these.

Ex. 1007 ¶ 48.
       Patent Owner’s declarant, George Edwards, Ph.D., concurs with Dr.
Taylor’s “characterization of a person of ordinary skill in the art, and “would
add that the relevant field of study of the ’024 Patent is software engineering
generally and distributed systems particularly.” Ex. 2002,7 ¶ 18.
       We determine that the differences between the declarants’ assertions
are immaterial to our analysis and that both assessments are consistent with
the ’024 patent and the referenced prior art. For purposes of our
determination below, we adopt Dr. Taylor’s description of the level of
ordinary skill in the art. However, our analysis would have been the same
had we adopted Dr. Edward’s description.

                            B. Claim Construction
       In an inter partes review, claim terms in an unexpired patent are
interpreted according to their “broadest reasonable construction in light of
the specification of the patent” in which they appear. 37 C.F.R. § 42.100(b);
see also Cuozzo Speed Techs., LLC, v. Lee, 136 S. Ct. 2131, 2141–46
(2016). We interpret claim terms using “the broadest reasonable meaning of
the words in their ordinary usage as they would be understood by one of
ordinary skill in the art, taking into account whatever enlightenment by way



7
  Patent Owner filed both a confidential and non-confidential version of
Exhibit 2002. This Decision need not, and does not, rely on or cite to
information designated as confidential. Therefore, herein, we cite to the
version of Exhibit 2002 filed as non-confidential.

                                      10
  Case4:16-cv-06824-JSW
  Case 6:20-cv-00087-ADA Document
                         Document42-2
                                  1-2 Filed
                                       Filed02/05/20
                                             08/21/18 Page
                                                      Page12
                                                           12of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

of definitions or otherwise that may be afforded by the written description
contained in the applicant’s specification.” In re Morris, 127 F.3d 1048,
1054 (Fed. Cir. 1997). “Under a broadest reasonable interpretation, words
of the claim must be given their plain meaning, unless such meaning is
inconsistent with the specification and prosecution history.” Trivascular,
Inc. v. Samuels, 812 F.3d 1056, 1062 (Fed. Cir. 2016). We apply these
standards, and we determine no claim terms require express construction.
See Wellman, Inc. v. Eastman Chem. Co., 642 F.3d 1355, 1361 (Fed. Cir.
2011) (“[C]laim terms need only be construed ‘to the extent necessary to
resolve the controversy.’”) (quoting Vivid Techs. v. Am. Sci. Eng’g, Inc., 200
F.3d 795, 803 (Fed. Cir. 1999)).

                             C. Principles of Law
      To prevail in its challenges to the patentability of the claims,
Petitioner must prove its propositions of unpatentability by a preponderance
of the evidence. 35 U.S.C. § 316(e); 37 C.F.R. § 42.1(d).
      Under 35 U.S.C. § 102, “[a] claim is anticipated only if each and
every element as set forth in the claim is found, either expressly or
inherently described, in a single prior art reference.” Verdegaal Bros., Inc.
v. Union Oil Co. of Cal., 814 F.2d 628, 631 (Fed. Cir. 1987). Also,
      Section 103 forbids issuance of a patent when “the differences
      between the subject matter sought to be patented and the prior
      art are such that the subject matter as a whole would have been
      obvious at the time the invention was made to a person having
      ordinary skill in the art to which said subject matter pertains.”
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (quoting 35 U.S.C.
§ 103).




                                      11
  Case4:16-cv-06824-JSW
  Case 6:20-cv-00087-ADA Document
                         Document42-2
                                  1-2 Filed
                                       Filed02/05/20
                                             08/21/18 Page
                                                      Page13
                                                           13of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

                    D. Unpatentability In View of Kravets
      Petitioner asserts that claims 1–3, 6, 7, 9, 12, 15–17, 21, 24, 25, 32,
33, 35, and 36 of the ’024 patent are unpatentable under 35 U.S.C. § 102(e)
as anticipated by Kravets. Pet. 2, 15–55; Reply 1–21. Petitioner relies on
declarations of Dr. Taylor to support its contentions. Exs. 1007, 1028, 1031.
In our Decision on Institution, we also instituted inter partes review on
grounds that claims 1–3, 6, 7, 9, 12, 15–17, 21, 24, 25, 32, 33, 35, and 36 of
the ’024 patent are unpatentable under 35 U.S.C. § 103(a) as obvious over
Kravets. Id. at 38–39. Patent Owner disputes Petitioner’s contentions,
arguing that Kravets discloses neither the “asynchronous” claim limitations
nor the claimed “usability test.” PO Resp. 9–24, 31–46. Patent Owner relies
on declarations of Dr. Edwards to support its contentions. Exs. 2002, 2004,
2014. We have reviewed the full record from trial, and we determine that
Petitioner has not shown by a preponderance of the evidence that claims 1–
3, 6, 7, 9, 12, 15–17, 21, 24, 25, 32, 33, 35, and 36 of the ’024 patent are
unpatentable as anticipated by Kravets or as obvious over Kravets.
                      1. Overview of Kravets (Ex. 1003)
      Petitioner asserts Kravets is prior art under 35 U.S.C. § 102(e).
Pet. 15. Patent Owner does not dispute Petitioner’s assertion that Kravets is
prior art. Kravets issued from a patent application filed January 31, 2000.
Ex. 1003, [22]. Based on the earliest possible priority date of the ’024 patent
(see supra Section I.C), for purposes of this Final Written Decision, we
conclude that Kravets is prior art to the ’024 patent under 35 U.S.C.
§ 102(e).
      Kravets discloses a method and system for providing a set of search
terms in response to a user input. Ex. 1003, Abstract. Figure 1 of Kravets,


                                       12
  Case4:16-cv-06824-JSW
  Case 6:20-cv-00087-ADA Document
                         Document42-2
                                  1-2 Filed
                                       Filed02/05/20
                                             08/21/18 Page
                                                      Page14
                                                           14of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

reproduced below, depicts the disclosed system.




Id. at Fig. 1. Figure 1 depicts client 20, client cache 22, website server 30,
predictive search server 40 (“PSS”), PSS cache 42, database 50, and event
system 70. Id. at Fig. 1, 3:10–5:54. With respect to Figure 2, Kravets
discloses an exemplary method in which a user utilizes a web browser
operating on client 20 to search for information available on the World Wide
Web. Id. at 5:56–59. Figures 3 through 11 provide additional detail
regarding the method depicted in Figure 2.




                                       13
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page15
                                                            15of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2




Id. at Fig. 2. Represented in Figure 2, at step 110 a user inputs a character
string on a keyboard, preferably comprising three alphanumeric characters,
but the string can consist of any number of characters. Id. at 5:66–6:3.
When the user enters the input string, client 20 generates and transmits a
request to website server 30, which forwards the request to PSS 40. Id. at
6:10–12, 6:15–16. The request includes the input string and requests a
response from PSS 40. Id. at 6:13–14. At step 120, after PSS 40 receives
the request, PSS 40 uses the input string to identify a first set of search terms


                                       14
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page16
                                                            16of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

from a master set of search terms maintained by PSS 40. Id. at 4:16–17, 5:
63–65, 6:20–24; see id. Figs. 3, 4. The first set of search terms may be
stored in PSS 40’s cache memory 42. Id. at 6:26–28. Alternatively, the first
set of search terms can be transmitted to client 20 and stored in client 20’s
cache memory 22. Id. at 6:34–37. The second alternative is referred to as
aggressive read ahead caching because it may limit the amount of
information that must be transmitted from PSS 40 to client 20 in response to
subsequent requests. Id. at 6:40–44. In step 130, PSS 40 selects a second
set, i.e., a subset, of search terms from the first set of search terms based on
value scores assigned to each search term in the first set of search terms.
Id. at 7:27–32; see id. Fig. 5. In step 140, PSS 40 transmits to client 20 a
precomputed HTML/JavaScript for each search term in the second set of
search terms so that the second set of search terms may be displayed at the
client to the user. Id. at 7:42–46. In an alternative embodiment, the
precomputed HTML/JavaScript for the second set of search terms need not
be transmitted to client 20 because it is already in client 20’s cache
memory 22 as a result of aggressive read ahead caching. Id. at 7:46–50.
“The second set of search terms can be displayed to the user in nearly real
time while the user is providing the input. For example, the second set of
search terms can be displayed to the user before the user finishes typing all
of the characters of the search term.” Id. at 7:50–55.
      Kravets discloses that the method of Figure 2 can be repeated if the
user provides additional characters as input. Id. at 8:13–14. If a user
provides an additional, fourth character, a revised set of search terms can be
identified from the first set of search terms “as described herein.” Id. at
8:14–26. The method described “herein” refers to the method of Figure 2,


                                       15
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page17
                                                            17of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

and therefore, the first set of search terms is stored either in client 20’s cache
memory 22 or PSS 40’s cache memory 42. Id. at 6:26–28, 6:34–37.
Alternatively, a revised set of search terms can be identified from the master
set of search terms “as described herein.” Id. at 8:18–21. The method
described “herein” refers to Figure 2, and therefore, the master set of search
terms is stored in PSS 40’s cache memory 42. Id. at 4:16–17.
      Pursuant to 37 C.F.R. 1.52(e), Kravets also incorporates by reference
Appendices A and B (Ex. 1004), which comprise exemplary client
(Appendix A) and server (Appendix B) source code. Id. at 1:14–25; see also
Ex. 1007 ¶ 99.
                                 2. Discussion
      With regard to the challenges in view of Kravets alone, each of the
challenged independent claims of the ’024 patent, claims 1, 32, 35, and 36,
recites a usability test. Ex. 1001, 32:2–5 (claim 1, “the client object tests the
usability of the results in the return message by checking that the return
message corresponds to the latest query”), 34:37–39 (claim 32, “the client
object tests the usability of each return message by checking that the return
message corresponds to the latest query”), 34:63–65 (claim 35, “the client
object checks the usability of the results of the one of the return messages
using a more recent version of the input”), 35:19–23 (claim 36, “the client
object tests the usability of the results in the return message by comparing
the return message to the then-current input or matching it with a request
identification maintained on the client object”).
      For reasons discussed below, we find that Petitioner has not shown
sufficiently that Kravets discloses or teaches the claimed usability test.
Accordingly, we determine Petitioner has not demonstrated by a


                                       16
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page18
                                                            18of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

preponderance of the evidence that the challenged claims are unpatentable as
anticipated by Kravets or that the challenged claims are unpatentable as
obvious over Kravets. Because the issue concerning the usability test is
dispositive with regard to these grounds, we do not reach the parties’
evidence and arguments regarding the remaining limitations of the
challenged claims.
      For claim 1’s recitation of a “server system” Petitioner relies on
Kravets’ website server 30 and predictive search server (“PSS”) 40.
Pet. 17–19. For claim 1’s recitation of a “client object” Petitioner relies on
Kravets’ client 20. Id.
      Claim 1 recites that the client object “while a user is providing input
comprising a lengthening string of characters, sends query messages to the
server system.” Ex. 1001, 31:58–60. Petitioner relies on Kravets’ disclosure
of a user entering a three character input string at client 20, and while the
user enters a fourth character to the input string at client 20, client 20
sending a request (which Petitioner alleges is a “query message”) to web
server 30, which is subsequently forwarded to PSS 40, containing the three
character input string. Pet. 20–22 (citing Ex. 1003, 8:37–40, 5:63–6:3, 6:8–
16, 8:13–25). Kravets incorporates by reference an appendix containing
exemplary JavaScript code that Petitioner argues is an implementation of
Kravets’ technique of sending requests while a user enters additional
characters to an input string. Id. at 22 (citing Ex. 1007 ¶¶ 108, 151); see also
Ex. 1004 (Appendices A and B of Kravets, which comprise JavaScript
code). Petitioner relies on Dr. Taylor’s testimony that the JavaScript code’s
change() function composes and sends a request to PSS 40 if there are at
least three significant characters of search text in the search box. Id. (citing


                                       17
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page19
                                                            19of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

Ex. 1003, Fig. 2; Ex. 1007 ¶¶ 108, 151); see Ex. 1007 ¶¶ 143–149.
According to Dr. Taylor, the change() function is called anytime the text in
Kravets’ search box changes, including when a user lengthens the text string
by inputting an additional character. Ex. 1007 ¶ 108. Because the change()
function is called and sends a request to PSS 40 when a user enters an
additional character in the search box, Petitioner argues Kravets discloses
sending a query message to a server system while a user is providing input
comprising a lengthening string of characters. Pet. 20–22.
       Claim 1 further recites that the server system “while receiving said
query messages, uses the input query data available to the server system and
send[s] return messages to the client object containing results in response to
the input.” Ex. 1001, 64–67. Petitioner relies on Kravets’ disclosure of
PSS 40 receiving a request containing an input string and using the input
string to identify responsive matching terms to return to client 20 for
potential display to the user as suggestions. Pet. 23–24 (citing Ex. 1003,
4:35–48). Petitioner contends the matching terms returned to client 20 are in
response to a corresponding input string. Id. at 24.
       Claim 1 requires that the return messages be tested by the client object
for usability: “the client object tests the usability of the results in the return
message by checking that the return message corresponds to the latest
query.” Ex. 1001, 32:1–5. Petitioner does not provide sufficient contentions
that Kravets discloses this limitation, either expressly or inherently. Pet. 25–
29. In particular, even though Petitioner states that Kravets discloses this
limitation, Petitioner does not provide sufficient arguments that Kravets
discloses checking that a return message corresponds to the latest query.
Petitioner instead argues Kravets teaches this feature by virtue of its


                                        18
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page20
                                                            20of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

description of displaying appropriate terms to a user. Id. at 25. For reasons
explained further below, we find Kravets does not disclose the feature or
render it obvious.
      With respect to the term “return message,” Petitioner argues this
“could reasonably be interpreted as one or more data packets, or a portion of
those data packets containing result data.” Pet. 25. For disclosure of this
claim term, Petitioner relies on Kravets’ disclosure of a response that is sent
from PSS 40 to client 20 and includes a second set of search terms
(comprising 6 terms in one embodiment). Id. at 27–28. For the term
“query,” Petitioner argues this term “may be nothing more than a character
string.” Id. at 25–26. Petitioner relies on the current input string in Kravets’
search box, also referred to as current prefix by Petitioner, for disclosure of
“the latest query.” Id at 26. Accordingly, under Petitioner’s arguments,
Petitioner must show Kravets discloses or teaches checking that the response
sent from PSS 40 to client 20 corresponds to the current input string in the
search box.
      Petitioner relies on Kravets’ disclosure that when a user enters an
additional, fourth, character to the input string in the search box, a request
for suggestions is sent to PSS 40. PSS 40 identifies a first set of search
terms (whose first four characters match the four-character input string)
from a master set, and selects a subset of the first set which is sent to
client 20 as a response to the request. Id. at 26 (citing Ex. 1003, 8:12–24,
Fig. 6, block 300; Ex. 1007 ¶¶ 160–162). “[A] subset of appropriate terms
(e.g. five or six suggestions) are then displayed to the user.” Id. (citing
Ex. 1003, 8:20–24, Fig. 6 (block 300); Ex. 1007 ¶¶ 160–162).
      The disclosed technique in Kravets for determining which terms to


                                       19
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page21
                                                            21of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

display to the user includes 1) PSS 40 identifying a first set of search terms,
which preferably comprises 500 search terms, where the first n characters of
each search term matches the n-character input string in the request
(Ex. 1003, 6:17–36); and 2) PSS 40 selecting a second set of search terms,
such as 6 terms, from the first set of search terms by selecting the 6 terms
that have the highest value scores (Ex. 1003, 7:26–40). This disclosure does
not describe a client object testing for usability by checking that a return
message corresponds to the latest query.
       First, this disclosure relates to actions performed by the server, rather
than the client. Id. at 6:17–36, 7:26–40 (describing PSS 40 performing this
technique). But claim 1 requires the client object perform the test for
usability. Ex. 1001, 32:2–3 (“the client object tests the usability of the
results in the return message”) (emphasis added).
       Next, with regard to identifying a first set of search terms based on
finding terms whose first n characters match the n-character input string in a
specific request received by PSS 40, Kravets does not describe checking to
see whether the n-character input string in the specific request corresponds
the current input string (which may have changed since the sending of the
specific request) in the search box.
       With regard to selecting a second set of search terms, Petitioner does
not present evidence or argument that selection in Kravets of a subset of
terms (for example, 6 terms) from the first set of terms (preferably 500
terms) based on value scores has anything to do with checking that the first
set of search terms corresponds to the current input string in the search text
box.
       Accordingly, the technique described in Kravets for determining


                                       20
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page22
                                                            22of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

which search terms to display neither discloses nor teaches the claimed
usability test.
       As an attempt to show Kravets discloses the usability test, Petitioner
provides an exemplary scenario it argues would have occurred in a system
implementing the JavaScript in Kravets’ Appendix A to arrive at the display
illustrated in Figure 6 of Kravets. Pet. 26–27. Figure 6 of Kravets is
reproduced below.




Ex. 1003. Figure 6 depicts a search engine input screen with a search box in
which a user enters an input string. Id. at 7:55–58, Fig. 6. The search box
comprises the character string “Toile.” A second set of search terms 300,
i.e., a subset of the first set of search terms selected based on value scores
(id. at 7:26–40), is displayed to the user in the search engine input screen.


                                       21
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page23
                                                            23of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

Id. at 7:58–61, Fig. 6. Each search term 300 displayed to the user begins
with the string “toile,” i.e., the current string in the search box. Id. Fig. 6.
      Petitioner argues that a skilled artisan would have understood Kravets
teaches the following scenario depicted in the table below to arrive at the
arrangement shown in Figure 6.




Pet 27 (citing Ex. 1007 ¶¶ 164–166). This table, which appears in the
Petition, depicts what Petitioner asserts is the timing of events leading to the
display shown in Figure 6 of Kravets. In this scenario, Petitioner contends
suggestion results for a particular input string, e.g., the input string “toi,”
received by a client from a server at time T4, are returned in a “return
message,” R1. Id. at 27–28. Petitioner further contends that the results for
the input string “toil,” e.g., the input string resulting from a user adding the

                                        22
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page24
                                                            24of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

character “l” to the input string “toi,” results in the client receiving a revised
set of suggestion results from the server at time T11, and therefore results in a
second “return message,” R2. Id. Petitioner argues that the test for usability
takes place at steps occurring at times T6 and T12 because the JavaScript in
Kravets’ Appendix A “teaches that the list of [suggestion results] is
compared against the current input string, discarding entries that do not
match the current input string.” Id. at 29 (citing Ex. 1007 ¶¶ 112–122, 171).
Petitioner contends it is the client that performs this comparison. Id. at 27
(e.g., “Client trims revised set of results for ‘toil’”).
       In support of the argument that Kravets’ JavaScript teaches the client
performing a usability test at times T6 and T12, Petitioner relies on portions
of Dr. Taylor’s declaration that describe the following program functions:
setCache() and scrollCache(). Ex. 1007 ¶¶ 112–122. Dr. Taylor opines that
setCache() executes when a response is received from a PSS, and, if the
response is received within a specified time, executes the function
scrollCache(). Id. ¶ 112. According to Dr. Taylor, scrollCache() “builds the
list of candidates that will be displayed to the user” by “cycl[ing] through the
list of candidates in the cache.” Id. ¶ 115. Dr. Taylor states that “all entries
that do not begin with the current prefix as well as those which are shorter
than the prefix” will be skipped. Id. If there are 5 or more suggestions, then
the 5 results with the highest value scores are selected for display, according
to Dr. Taylor. Id. ¶ 119.
       Patent Owner does not dispute Petitioner’s argument that Kravets
discloses scrolling through the client cache and skipping search terms that do
not correspond to the current input string in the search box. PO Resp. 20;
Tr. 45:1–22. Patent Owner disputes, however, that Kravets uses the same


                                         23
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page25
                                                            25of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

technique as recited in claim 1. PO Resp. 21–22 (the claim limitation
“do[es] not merely require a usability test to be performed, but also
specif[ies] how that test must be performed” and “A client object that . . .
does the test in a different way . . . would not fall within the scope of
claim 1”); Tr. 45:1–22.
      Patent Owner argues that the local cache that is scanned in Kravets
includes results from several queries. PO Resp. 23 (“The cached results may
include results contained in numerous previously received server
messages.”). According to Patent Owner, scanning a cache that includes
multiple results from multiple queries is not tantamount to checking that a
particular return message corresponds to the latest query. Id. at 23–24.
      We agree with Patent Owner that Petitioner has not shown Kravets
discloses, teaches, or renders obvious, the technique recited in claim 1 for
testing usability. Claim 1 specifies that the client object tests usability “by
checking that the return message corresponds to the latest query.” Ex. 1001,
32:2–5 (emphasis added). Petitioner has not shown that Kravtes checks that
what Petitioner contends are return messages, messages R1 or R2, correspond
to the current input string in the search box. Rather, according to Petitioner,
the function scrollCache() is called when the client receives a return message
to determine which terms to display to the user. Petitioner has shown at best
that the system in Kravets teaches checking that individual entries in the
client cache correspond to the latest query, but not that a return message
corresponds to the latest query. For example, a call to scrollCache() upon
receipt of return message R2, under Dr. Taylor’s analysis of how the system
in Kravets works, would have resulted in cycling through the client cache
and skipping search terms that do not begin with the string “toil” (the latest


                                       24
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page26
                                                            26of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

query). However, Patent Owner argues, and Petitioner does not disagree,
that the search terms in the cache includes results from both return messages
R1 and R2. PO Resp. 23; see also Tr. 23:16–24:5 (Petitioner’s counsel
agreeing that scroll cache does not limit its search to data in the HTML
payload, which Petitioner contends is the return message, but also searches
the cache for data from previous payloads (e.g., what Petitioner contends are
previous return messages)). Petitioner provides no evidence or argument
that the system in Kravets distinguishes between cache entries returned with
message R1 from those returned with message R2. We find that cycling
through a cache, which includes search terms from multiple return messages,
where there is no indication which message each search terms belongs to,
fails to disclose or teach checking for correspondence between a return
message and the latest query.
      Our finding is consistent with the disclosure of the ’024 patent. One
embodiment of the ’024 patent, in connection with Figure 6, describes this
claimed feature. A Client Quester waits for and receives an event (step 604).
Id. at 19:63. If the event is a character event, i.e., a user has entered a
character to add to an input string, an input buffer is updated accordingly
(step 607). Id. at 20:2–3. The client-side cache is checked to determine
whether results for the updated input buffer is present, and may therefore be
retrieved from, the client-side cache. Id. at 20:7–11. If corresponding
results are not present in the client-side cache, a new query is executed and
sent to the Server Quester by the Client Quester (step 611). Id. at 20:11–14.
The Client Quester “is intended to be multi-threaded,” so that it can continue
to send new queries upon additional character events (e.g., when additional
characters are added to the input string) while it waits for results from the


                                        25
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page27
                                                            27of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

Server Quester for previous queries. See id. at 20:24–26. Because new
queries may be sent before results from previous queries have returned,
results may no longer correspond to the most recent query, and therefore
might not be usable. A Result Retriever waits for results from the Server
Quester (step 613), and checks whether received results are usable (step 615)
by determining whether the results correspond to the latest query. Id. at
20:30–32. Even if results do not correspond to the latest query, they may
still be usable if the Client Quester can filter the results to match to the latest
input buffer. Id. at 20:34–36. The disclosure regarding Figure 6 does not
provide details regarding how the Result Retriever determines whether
results correspond to the latest query. However, the disclosure
accompanying Figure 8 of the ’024 patent describes an embodiment of the
alleged invention that describes a technique for making such a determination
by associating an identifier with each query, wherein the identifier is copied
into the corresponding result. Id. at 21:30–31. In pertinent part, the ’024
patent discloses
      [e]very time a Client Quester . . . send[s] something new to the
      Server Quester that may result in a new QuestObjects Result Set,
      it includes a request identifier. This identifier is then copied in
      the resultSetId when the QuestObjects Result Set is sent to the
      Client Quester. In this way Client Questers know which request
      the QuestObjects Result Set belongs to. (This is important
      because the system is asynchronous and on occasions it may
      occur that a newer QuestObjects Result Set is sent to the client
      before an older one. The request identifier and QuestObjects
      Result Set identifier allow the Client Quester to detect and handle
      this.).
Id. at 23:30–41. During the hearing, Patent Owner acknowledged that this
disclosure describes testing the usability of the results in the return message
by checking that the return message corresponds to the latest query.

                                        26
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page28
                                                            28of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

Tr. 52:9–25. Claim 36 of the ’024 patent suggests another technique for
determining usability by comparing the return message to “the then current
input” string. Ex. 1001, 35:19–21. In both instances, the return message is
compared or checked. Claims 1 and 36 even distinguish between the results
contained in the return message and the return message itself. Id. at 32:2–5
(claim 1, “the client object tests the usability of the results in the return
message by checking that the return message corresponds to the latest
query”), 35:19–22 (claim 36, “the client object tests the usability of the
results in the return message by comparing the return message to the then-
current input or matching it with a request identification”).
      We find that, consistent with the ’024 patent disclosure, the plain
language of claim 1 requires checking that the return message corresponds
to the latest query. It is insufficient to check suggestion results in the cache,
where there is no indication which return message each suggestion in the
cache is associated with. Such checks do not amount to checking that a
particular return message corresponds to a particular input string.
      Independent claim 32 recites a similar usability test to that of claim 1,
namely “the client object tests the usability of each return message by
checking that the return messages corresponds to the latest query.”
Ex. 1001, 34:37–39. Petitioner notes that claim 32 requires checking more
than one return message, because it recites testing the usability of “of each
return message.” Pet. 47. Petitioner argues Kravets teaches this limitation
because Kravets teaches sending at least two query messages. Id. However,
for reasons discussed above, Petitioner does not show checking that the
return message corresponds to the latest query.
      Independent claim 36 similarly requires comparing the return message


                                        27
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page29
                                                            29of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

to a then current-input string or matching it with a request identification.
Ex. 1001, 35:19–23 (“the client object tests the usability of the results in the
return message by comparing the results in the return message by comparing
the return message to the then-current input or matching it with a request
identification”). For reasons discussed above, Petitioner has not shown
comparing or matching a return message.
      Independent claim 35 recites “upon receiving one of the return
messages . . . the client object checks the usability of the results of the one of
the return messages using a more recent version of the input.” Id. at 34:62–
65. Petitioner has not shown scrolling terms in a cache is tantamount to
checking the usability of the results of one of the return messages where, as
in Kravets, there is no indication which return message each scrolled cache
entry belongs to. Petitioner also does not provide a sufficient reason, if any,
for modifying Kravets to reach the claimed invention.
      With respect to dependent claims 2, 3, 6, 7, 9, 12, 15–17, 21, 24, 25,
and 33 of the ’024 patent, Petitioner does not provide additional argument or
evidence regarding the usability test.
      Upon review of the record in this proceeding, we determine that
Petitioner has not demonstrated by a preponderance of the evidence that any
one of claims 1–3, 6, 7, 9, 12, 15–17, 21, 24, 25, 32, 33, 35, and 36 of the
’024 patent is unpatentable under § 102(e) as anticipated by Kravets or
unpatentable under § 103(a) as obvious over Kravets.

       E. Unpatentability Over the Combination of Kravets and Bauer
      Petitioner asserts that claims 1–3, 6, 7, 9, 12, 15–17, 21, 24–26, and
32–37 of the ’024 patent are unpatentable under 35 U.S.C. § 103(a) as
obvious over the combination of Kravets and Bauer. Pet. 55–65; Reply 21–

                                         28
  Case4:16-cv-06824-JSW
  Case 6:20-cv-00087-ADA Document
                         Document42-2
                                  1-2 Filed
                                       Filed02/05/20
                                             08/21/18 Page
                                                      Page30
                                                           30of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

26. Petitioner relies on declarations of Dr. Taylor to support its contentions.
Exs. 1007, 1028, 1031. Patent Owner disputes Petitioner’s contentions. PO
Resp. 47–60. Patent Owner relies on declarations of Dr. Edwards to support
its contentions. Exs. 2002, 2014. We have reviewed the full record from
trial, and we determine that Petitioner has not shown by a preponderance of
the evidence that claims 1–3, 6, 7, 9, 12, 15–17, 21, 24–26, and 32–37 of the
’024 patent are unpatentable under 35 U.S.C. § 103(a) as obvious over the
combination of Kravets and Bauer.
      Of the challenged claims against which Kravets and Bauer are
asserted, claims 1, 32, 35, 36, and 37 are independent. With regard to the
usability test recited in independent claims 1, 32, 35, and 36, Petitioner does
not provide additional arguments and evidence that the claimed test would
have been obvious over the combination of Kravets and Bauer.
Accordingly, for reasons we discussed above, Petitioner has not made a
sufficient showing with regard to the usability test limitation recited in these
claims. See supra Sec. II.D.2.
      Independent claim 37 also recites a usability test: “the client object
tests the usability of the results in the return message by matching an ID
associated with the input sent to the server system with an ID maintained in
the client object.” Ex. 1001, 36:18–21. For this limitation, Petitioner argues
Kravets teaches that PSS 40 has the ability to identify the user who entered
the input string. Pet. 64–65. In support of this argument, Petitioner relies on
Kravets’ disclosure that in alternative embodiments two factors used by
PSS 40 in calculating a value score may include psychographic and
demographic profiles of the user. Id. at 65 (citing Ex. 1003, 5:20–41;
Ex. 1007 ¶¶ 294–295). Kravets discloses “[t]he demographic profile


                                       29
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page31
                                                            31of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

preferably represents certain characteristics or features of a user” and “[t]he
psychographic profile preferably represents certain preferences or tendencies
of a user.” Ex. 1003, 5:34–38. Even if we were to accept Petitioner’s
argument that Kravets teaches the ability of PSS 40 to identify a user
associated with a particular request, Petitioner has not articulated how
Kravets teaches including an identifier in a return message that would allow
client 20 to identify a user associated with the input sent to PSS 40, as
required by claim 37 which recites “the client object tests the usability
. . . by matching an ID.” Ex. 1001, 36:18–21.
       Petitioner also argues “[c]hecking an identifier to provide continuity
and/or security was notoriously well known prior to 1999,” relying on Dr.
Taylor’s unsupported conclusion in which he copies verbatim the statement
in the Petition. Pet. 65 (citing Ex. 1007 ¶ 296). Dr. Taylor cites to an earlier
paragraph of his declaration, but this, too, fails to cite any evidence or
explain why checking an identifier was notoriously well known prior to
1999. Ex. 1007 ¶ 296 (citing id. at ¶ 273). The paragraph to which Dr.
Taylor refers states that client-side caching is an exemplary technique for
reducing data transmission, which may be useful in low bandwidth or high
latency networks. Ex. 1007 ¶ 273. There is no discussion of checking an
identifier to provide continuity or security, or for any reason. Id.
      Petitioner also argues a skilled artisan would have been motivated to
implement an identifier “that allows the system to match request/response
pairs to improve system security and reliability.” Pet. 65 (citing Ex. 1011,
15–16). Petitioner does not adequately explain why a skilled artisan would
have been motivated to do so. Petitioner cites a two-page excerpt of a
textbook titled, “Security for Computer Networks,” but does not explain the


                                       30
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page32
                                                            32of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

relevance of the textbook to the field of the invention, or why a skilled
artisan would have considered the textbook and applied its teachings to the
combination of Kravets and Bauer. Petitioner does not even identify any
particular disclosure or teaching in the two-page excerpt. We find Petitioner
has not provided sufficient argument and evidence with regard to its
motivation argument.
      For the foregoing reasons, Petitioner’s evidence and argument
regarding the usability test with regard to independent claim 37 is
insufficient.
      With respect to dependent claims 2, 3, 6, 7, 9, 12, 15–17, 21, 24–26,
33, and 34 of the ’024 patent, Petitioner does not provide additional
argument or evidence regarding the usability test.
      Upon review of the record in this proceeding, we determine that
Petitioner has not demonstrated by a preponderance of the evidence that any
one of claims 1–3, 6, 7, 9, 12, 15–17, 21, 24–26, and 32–37 of the ’024
patent is unpatentable under § 103(a) as obvious over the combination of
Kravets and Bauer.

                F. Patent Owner’s Contingent Motion to Amend
      Patent Owner requests, should claims 16 and 36 be determined to be
unpatentable, that the ’024 patent be amended to include proposed substitute
claims 38 and 39, respectively. Mot. 1. Having determined Petitioner has
not shown claims 16 and 36 are unpatentable, we need not address Patent
Owner’s contingent Motion to Amend. Accordingly, we dismiss Patent
Owner’s Motion to Amend as moot.




                                      31
  Case4:16-cv-06824-JSW
  Case 6:20-cv-00087-ADA Document
                         Document42-2
                                  1-2 Filed
                                       Filed02/05/20
                                             08/21/18 Page
                                                      Page33
                                                           33of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

                            G. Motions to Exclude
                            1. Petitioner’s Motion
      Petitioner filed a Motion to Exclude (Paper 40), Patent Owner filed an
opposition thereto (Paper 43), and Petitioner filed a reply (Paper 45).
Petitioner seeks to exclude Exhibits 2002, 2004, paragraphs 4, 7, 12, and 14
of Exhibit 2006, and Exhibits 2010, 2014, 2015 and 2016. Paper 40, 1.
      Exhibit 2006 is the declaration of Mark H. Smit, a named inventor of
the ’024 patent, filed by Patent Owner in support of Patent Owner’s
Response. Mr. Smit’s declaration regards secondary indicia of
nonobviousness, which we need not, and do not, address in this Final
Written Decision regarding the unpatentability of the challenged claims.
      Exhibit 2010 appears to be a publication, and is written in German.
Petitioner alleges, and Patent Owner does not dispute, that no English
translation of this document has been provided to Petitioner or entered in
this proceeding. Paper 40, 5; Paper 43, 2–3. In any event, this exhibit
relates to arguments we need not, and do not, address in this Final Written
Decision regarding the unpatentability of the challenged claims.
      Exhibits 2015 and 2016 are online references that include a definition
for the term “primary key,” a term that we need not, and do not address in
this Final Written Decision regarding the unpatentability of the challenged
claims.
      As we discussed above, Exhibits 2006, 2010, 2015, and 2016 relate to
arguments we need not, and do not, address regarding the unpatentability of
the challenged claims. Because we do not rely on or reference these exhibits
in our Final Written Decision, we dismiss as moot Petitioner’s request to
exclude these exhibits.


                                      32
      Case4:16-cv-06824-JSW
      Case 6:20-cv-00087-ADA Document
                             Document42-2
                                      1-2 Filed
                                           Filed02/05/20
                                                 08/21/18 Page
                                                          Page34
                                                               34of
                                                                  of38
                                                                     38
IPR2017-00740
Patent 8,539,024 B2

         Exhibits 2002, 2004, and 2014 are declarations of Patent Owner’s
expert, Dr. Edwards. Petitioner argues we should exclude Dr. Edwards’
declarations on grounds that his testimony is unreliable and more prejudicial
than probative. Paper 40, 7–8. Petitioner argues Dr. Edwards is not
qualified to testify regarding the level of ordinary skill in the art as of the
date of alleged invention, August 20, 2001, because Dr. Edwards was not
himself a person of ordinary skill in the art in 2001. Id. at 8–9. Dr. Edwards
did not complete high school until 2000, according to Petitioner, and
therefore could not have had a bachelor of science and the requisite years of
experience by 2001 to be a person of ordinary skill in the art at that time. Id.
Dr. Edwards states in his first declaration that he did not receive his
Bachelor of Science degree until 2003. Id. at 9 (citing Ex. 2002 ¶ 3). Dr.
Edwards also confirmed during his deposition that as of the alleged
invention date, he had only worked part-time in the relevant field for
approximately 15 hours per week. Id. at 10 (citing Ex. 1030, 24:2–6).
         Patent Owner responds that Dr. Edwards’ level of experience as of the
date of invention goes toward the weight to be given to his testimony, rather
than to its admissibility. Paper 43, 4. Patent Owner also responds that
personal knowledge is not a requirement for providing expert testimony
under Federal Rule of Evidence 702 and 703. Id. at 4 (citing Fed. R.
Evid. 602). As such, according to Patent Owner, Dr. Edwards need not have
been a person of ordinary skill in the art at the time of alleged invention in
order to provide testimony regarding the level of ordinary skill at the time.
Id.
         We agree with Patent Owner that Rules 702 and 703 do not require an
expert declarant to have been a person of ordinary skill in the art at the time


                                        33
  Case4:16-cv-06824-JSW
  Case 6:20-cv-00087-ADA Document
                         Document42-2
                                  1-2 Filed
                                       Filed02/05/20
                                             08/21/18 Page
                                                      Page35
                                                           35of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

of alleged invention in order to opine regarding the level of ordinary skill at
the time. In determining the level of ordinary skill, an expert may rely on art
available at the time, and may consider the types of problems encountered in
the art, the sophistication of the technology, and educational level of active
workers in the field. See In re GPAC, Inc., 57 F.3d at 1579. An expert is
not required to rely on personal knowledge. Petitioner’s arguments
regarding Dr. Edwards’ level of experience as of the alleged invention date
may be relevant to determining the amount of weight to be accorded to Dr.
Edwards’ testimony, but do not warrant its exclusion.
      Petitioner also argues that a number of Dr. Edwards’ statements are
conclusory, and unsupported by evidence. Petitioner argues that such
testimony should be excluded because it is more prejudicial than probative.
Paper 40, 11–13. Petitioner’s grievance goes to the weight to be accorded
Dr. Edwards’ testimony. The Board is capable of ascertaining the weight to
be accorded to unsupported declarant testimony.
      Exhibit 2014 is Dr. Edwards’ declaration regarding proposed
substitute claims 38 and 39 presented in Patent Owner’s Motion to Amend,
which Petitioner separately argues should not be admitted. Id. at 13–15.
Because we find Petitioner has not demonstrated unpatentability of the
challenged claims, we need not, and do not consider proposed substitute
claims 38 and 39. Accordingly, we dismiss as moot Petitioner’s request to
exclude Dr. Edwards’ testimony regarding these substitute claims.
      Accordingly, we deny Petitioner’s request to exclude Exhibits 2002,
2004, and 2014.
      For the foregoing reasons, Petitioner’s Motion to Exclude is denied-
in-part, and dismissed-in-part.


                                      34
   Case4:16-cv-06824-JSW
   Case 6:20-cv-00087-ADA Document
                          Document42-2
                                   1-2 Filed
                                        Filed02/05/20
                                              08/21/18 Page
                                                       Page36
                                                            36of
                                                               of38
                                                                  38
IPR2017-00740
Patent 8,539,024 B2

                          2. Patent Owner’s Motion
      Patent Owner filed a Motion to Exclude Evidence (Paper 38),
Petitioner filed an opposition thereto (Paper 42), and Patent Owner filed a
reply (Paper 44). Patent Owner seeks to exclude Exhibits 1031, 1035, 1036,
1037, 1040, and 1041. Paper 38, 1.
      Exhibit 1031 is a declaration of Dr. Taylor. Paragraphs 22–26 of this
exhibit relate to the claimed usability test. Ex. 1031 ¶¶ 22–26. We
discussed the usability test above in determining Petitioner has not shown
unpatentability of the challenged claims. See supra Sec. II.D.2. The
remainder of Exhibit 1031 relates to matters we need not, and do not,
address in this Final Written Decision. With regard to paragraphs 22–26 of
Exhibit 1031, Patent Owner does not provide any specific arguments
concerning why we should exclude this testimony. Petitioner broadly asserts
Dr. Taylor’s opinions lack sufficient basis, and specifically identifies
paragraphs 4–8, 11, and 27, none of which relate to the usability test.
Paper 38, 1–3. Patent Owner does not set forth specific reasons why we
should exclude paragraphs 22–26. Accordingly, with regard to paragraphs
22–26, we deny Patent Owner’s request to exclude Exhibit 1031, and we
dismiss as moot Patent Owner’s request regarding the remainder of this
exhibit.
      Exhibits 1035, 1036, 1037, 1040, and 1041, relate to arguments we
need not, and do not, address in this Final Written Decision. Because we do
not rely on these exhibits, we dismiss as moot Patent Owner’s request to
exclude Exhibits 1035, 1036, 1037, 1040, and 1041.
      For the foregoing reasons, Petitioner’s Motion to Exclude is denied-
in-part, and dismissed-in-part.


                                      35
  Case4:16-cv-06824-JSW
  Case 6:20-cv-00087-ADA Document
                         Document42-2
                                  1-2 Filed
                                       Filed02/05/20
                                             08/21/18 Page
                                                      Page37
                                                           37of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

                              III. SUMMARY
      For the foregoing reasons, we determine that Petitioner has not
demonstrated, by a preponderance of the evidence, that claims 1–3, 6, 7, 9,
12, 15–17, 21, 24, 25, 32, 33, 35, and 36 of the ’024 patent are unpatentable
under 35 U.S.C. § 102(e) as anticipated by Kravets or under 35 U.S.C.
§ 103(a) as obvious over Kravets, or that claims 1–3, 6, 7, 9, 12, 15–17, 21,
24–26, and 32–37 of the ’024 patent are unpatentable under 35 U.S.C.
§ 103(a) as obvious over the combination of Kravets and Bauer.

                                 IV. ORDER
      Accordingly, it is
      ORDERED that claims 1–3, 6, 7, 9, 12, 15–17, 21, 24–26, and 32–37
of the ’024 patent have not been shown to be unpatentable;
      FURTHER ORDERED that Petitioner’s Motion to Exclude
(Paper 40) is denied-in-part and dismissed-in-part as moot;
      FURTHER ORDERED that Patent Owner’s Motion to Exclude
(Paper 38) is denied-in-part and dismissed-in-part as moot; and
      FURTHER ORDERED that, because this Decision is final, parties to
the proceeding seeking judicial review of the decision must comply with the
notice and service requirements of 37 C.F.R § 90.2.




                                      36
  Case4:16-cv-06824-JSW
  Case 6:20-cv-00087-ADA Document
                         Document42-2
                                  1-2 Filed
                                       Filed02/05/20
                                             08/21/18 Page
                                                      Page38
                                                           38of
                                                              of38
                                                                 38
IPR2017-00740
Patent 8,539,024 B2

PETITIONER:
Todd Siegel
todd.siegel@klarquist.com

Richard McLeod
law@rickmcleod.com

John Lunsford
john.lunsford@klarquist.com




PATENT OWNER:
John Ferrell
jsferrell@carrferrell.com

James Nachtwey
jnachtwey@carrferrell.com




                                 37
